Leon Oscar Ramirez, Jr.,
                                                                  Individually, and Jesus M.
                                                                 Dominguez, as Guardian for
                                                                 Minerva Clementina Ramirez,
                                                                   an incapacitated person,
                                                                    IndividuallyAppellee/s

                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 30, 2015

                                     No. 04-15-00487-CV

     CONOCOPHILLIPS COMPANY, and Rodolfo C. Ramirez, Individually and as the
   Independent Administrator of the Estate of Ileana Ramirez, and El Milagro Minerals, Ltd.,
                                          Appellants

                                               v.

 Leon Oscar RAMIREZ, Jr., Individually, and Jesus M. Dominguez, as Guardian for Minerva
               Clementina Ramirez, an incapacitated person, Individually,
                                       Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,637
                          Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
       Appellees’ motion to reinstate appeal is granted. We order the appeal reinstated and
placed back on the court’s active docket. We further order appellants’ brief due on December 30,
2015.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court